Citation Nr: 0630241	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-28 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.

(The following issues are addressed in a separate decision: 
entitlement to service connection for chronic left leg 
condition; entitlement to increased ratings for low back 
pain, status post spinal anesthesia, for residuals of right 
common peroneal nerve injury, and for post operative scars, 
right lower leg; entitlement to a temporary total rating due 
to treatment for a service-connected disability requiring 
convalescence pursuant to 38 C.F.R. § 4.30; and entitlement 
to a total disability rating based upon individual 
unemployability due to service-connected disability (TDIU).)


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to January 
1991.

In a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO), the RO denied claims of entitlement to service 
connection for chronic left leg condition; denied entitlement 
to increased ratings for (1) low back pain, status post 
spinal anesthesia, (2) residuals of right common peroneal 
nerve injury, and (3) post operative scars, right lower leg; 
denied entitlement to a temporary 100 percent evaluation due 
to a requirement for surgical convalescence (38 C.F.R. 
§ 4.30); and denied entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disability (TDIU).

Subsequently in July 2003 the RO sent the veteran's attorney 
notice of a determination that he was not eligible for 
attorney fees based on the July 2003 rating decision because 
that decision did not result in a cash payment to the 
claimant.  The veteran's attorney then perfected an appeal 
from that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant's attorney if further action is required.



REMAND

Provisions at 38 U.S.C.A. § 5904(d)(2)(A) and 38 C.F.R. § 
20.609(h)(1) govern payment by VA of attorney fees from past-
due benefits resulting from a favorable decision.  According 
to these provisions, the claimant and an attorney may enter 
into a fee agreement providing that payment for the services 
of the attorney will be made directly to the attorney by VA 
of any past-due benefits awarded as a result of a successful 
appeal to the Board or an appellate court or as a result of a 
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court.  The claimant 
and his attorney have such an agreement.

VA will honor such an agreement only if: (1) The total fee 
payable (excluding expenses) does not exceed 20 percent of 
the total amount of the past-due benefits awarded, (2) The 
amount of the fee is contingent on whether the claim is 
resolved in a manner favorable to the claimant, and (3) The 
award of past-due benefits results in a cash payment to a 
claimant from which the fee may be deducted. 38 U.S.C.A. § 
5904(d) (West 2002); 38 C.F.R. § 20.609(h)(1) (2005).

"Past-due benefits" means a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court. 38 C.F.R. § 20.609(h)(3).

Unless otherwise provided in the fee agreement between the 
claimant or appellant and the attorney-at-law, the attorney-
at-law's fees will be determined on the basis of the total 
amount of the past-due benefits even though a portion of 
those benefits may have been apportioned to the claimant's or 
appellant's dependents.  38 C.F.R. § 20.609(h)(3)(ii).

As explained below, this issue on appeal is inextricably 
intertwined with three other issues that are being remanded 
at this time in another decision: entitlement to service 
connection for chronic left leg condition; entitlement to an 
increased rating for low back pain, status post spinal 
anesthesia; and entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disability (TDIU).  

The determinations of these claims have a potential impact on 
the Board's decision with respect to the issue in this 
appeal.  As such, the Board finds that the service 
connection, increased rating, and TDIU claims being remanded 
at this time in another decision are inextricably intertwined 
with the claim for payment of attorney fees from past-due 
benefits.  Therefore a decision by the Board on this claim 
would be premature at this time.  See Harris v. Derwinski, 1 
Vet. App 180, 183 (1991) (two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  See 
also Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 
2001) (Where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy and 
avoidance of piecemeal litigation require that the claims be 
adjudicated together).  In sum, the Board's resolution of the 
claim for payment of attorney fees from past-due benefits at 
the present time would be premature.

Given the foregoing, this issue is remanded to the AMC for 
the following:

1.  After the adjudication of the issues 
of entitlement to 
(1) service connection for chronic left 
leg condition, 
(2) an increased rating for low back pain, 
status post spinal anesthesia, and (3) and 
a total disability rating based upon 
individual unemployability due to service-
connected disability (TDIU), then 
readjudicate the issue 
of entitlement for payment of attorney 
fees from past-
due benefits.

2.  If the fees sought are denied, issue 
an appropriate supplemental statement of 
the case to the attorney and the veteran 
using applicable contested claims 
procedures.  After the veteran's attorney 
has been given an opportunity to respond 
to the SSOC, the claims file should be 
returned to this Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


